     JAMES A. ORONOZ, ESQ.
 1   Nevada Bar No. 6769
 2   ORONOZ & ERICSSON, LLC
     1050 Indigo Drive, Suite 120
 3   Las Vegas, Nevada 89145
     Telephone: (702) 878-2889
 4   Facsimile: (702) 522-1542
     jim@oronozlawyers.com
 5
     Attorney for Jocelyn Pineda
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
10                                                    )
                                                      )
11                                                    )
     UNITED STATES OF AMERICA,                        )   CASE NO: 2:17-cr-258-APG-GWF
12              Plaintiff,                            )
                                                      )   STIPULATION AND ORDER TO
13                                                    )   CONTINUE SENTENCING
                     vs.                              )
14                                                    )   (Third Request)
     JOCELYN PINEDA                                   )
15              Defendant.                            )
                                                      )
16                                                    )
                                                      )
17                                                    )
                                                      )
18
19          IT IS HEREBY STIPULATED AND AGREED by JOCELYN PINEDA, by and

20   through her attorney, JAMES A. ORONOZ, ESQ., and the United States of America, by and

21   through RICHARD ANTHONY LOPEZ, ESQ., Assistant United States Attorney, that the

22   sentencing hearing currently scheduled for December 12, 2018, at 9:30 a.m., be vacated and

23   continued at least thirty (30) days past the current sentencing date to a date and time that is

24   convenient to this Honorable Court.

25          The request for a continuance is based upon the following:

26          1.      Counsel for Defendant Pineda was injured at the end of July, 2018. As a result
                    of the injury, Counsel has undergone two surgeries, and now requires one final
27
                    surgery. Counsel’s orthopedic surgeon has scheduled the surgery for December
28                  12, 2018. Consequently, Counsel will require time to recover from the surgery



                                                      1
                   and complete additional tasks necessary to prepare for Ms. Pineda’s sentencing
 1
                   hearing.
 2
            2.     Defendant JOCELYN PINEDA is in custody, and she has no objection to the
 3                 continuance.
 4
            3.     Defense Counsel for JOCELYN PINEDA, has spoken to AUSA Richard
 5                 Anthony Lopez, and he agrees to the continuance.

 6          4.     The additional time requested herein is not sought for purposes of delay.
 7
            5.     The additional time requested by this Stipulation to Continue Sentencing is
 8                 reasonable pursuant to Fed.R.Crim.P. 32(b)(2), which states that the “court may,
                   for good cause, change any time limits prescribed by this rule.”
 9
10          6.     Additionally, denial of this request for continuance could result in a miscarriage
                   of justice.
11
12
     DATED: December 7, 2018
13
     Respectfully submitted,
14
15   /s/ James A. Oronoz        .                /s/ Richard Anthony Lopez
16   James A. Oronoz, Esq.                       Richard Anthony Lopez, Esq.
     Oronoz & Ericsson, LLC                      Assistant United States Attorney
17   1050 Indigo Drive, Suite 120                501 Las Vegas Boulevard, South, Suite 1100
     Las Vegas, Nevada, 89145                    Las Vegas, Nevada, 89101
18   Attorney for Jocelyn Pineda                 Attorney for the United States of America
19
     IT IS ORDERED that the sentencing hearing currently scheduled for December 12, 2018, at
20
     9:30 a.m., be vacated and continued at January 25, 2019 at 10:00 a.m. in Courtroom 6C.
                                                 IT IS SO ORDERED.
21
22                                              ________________________________________
                                                   UNITED STATES DISTRICT JUDGE
23
24                                                          10th day of ____________,
                                                 DATED this _____        December     2018.
25
26
27
28


                                                    2
